1

2

3
                                                                              JS-6
4

5

6

7                                UNITED STATES DISTRICT COURT

8                               CENTRAL DISTRICT OF CALIFORNIA

9

10   STAN CHIBASOV,                     )          Case No. CV 18-2355 FMO (AFMx)
                                        )
11                 Plaintiff,           )
                                        )          JUDGMENT
12            v.                        )
                                        )
13   BMW OF NORTH AMERICA, LLC, et al., )
                                        )
14                 Defendants.          )
                                        )
15

16         Pursuant to plaintiff’s notice of Acceptance of Defendant’s Offer of Judgment (Dkt. 17), IT

17   IS ADJUDGED THAT:

18         1. Judgment shall be entered in favor of plaintiff Stan Chibasov and against defendant

19   BMW of North America, LLC (“BMW NA”);

20         2. BMW NA shall pay plaintiff the sum of $20,000.00;

21         3. BMW NA shall pay plaintiff’s reasonably incurred attorney’s fees and costs. The amount

22   of the fees and costs will be determined by agreement of the parties or by the Court by noticed

23   motion.

24         4. This action is dismissed.

25   Dated this 9th day of May, 2019.

26

27                                                                   /s/
                                                                Fernando M. Olguin
28                                                          United States District Judge
